UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1969


DISCOVERY COMMUNICATIONS, LLC,

                 Plaintiff - Appellant,

          v.

COMPUTER SCIENCES CORPORATION,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:12-cv-02894-DKC)


Submitted:   March 31, 2014                        Decided:   May 1, 2014


Before KEENAN    and   WYNN,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christine Nicolaides Kearns, PILLSBURY WINTHROP SHAW PITTMAN
LLP, Washington, D.C., for Appellant. M. Carter DeLorme, JONES
DAY, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Discovery       Communications,               LLC   (“Discovery”)       appeals

the    district       court’s           order       granting         Computer       Sciences

Corporation’s (“CSC”) motion to dismiss its complaint, in which

it alleged that CSC tortiously interfered with its employment

contract with its chief accounting officer, for failure to state

a claim, pursuant to Federal Rule of Civil Procedure 12(b)(6).

Finding no error, we affirm.

             We review de novo the district court’s dismissal for

failure to state a claim under Rule 12(b)(6).                              Sec’y of State

for Defence v. Trimble Navigation, Ltd., 484 F.3d 700, 705 (4th

Cir. 2007).        “[W]hen ruling on a defendant’s motion to dismiss,

a   judge   must    accept       as    true     all       of   the   factual    allegations

contained in the complaint.”                  Erickson v. Pardus, 551 U.S. 89,

94 (2007).        However, “[f]actual allegations must be enough to

raise a right to relief above the speculative level.”                              Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007).                           The complaint must

contain     “enough    facts      to     state        a    claim     to   relief    that   is

plausible on its face.”               Id. at 570.

             To    state     a    claim       for         tortious    interference      with

contract in Maryland, a plaintiff must allege: “(1) existence of

a contract between plaintiff and a third party; (2) defendant’s

knowledge     of      that       contract;          (3)        defendant’s     intentional

interference with that contract; (4) breach of that contract by

                                                2
the third party; and (5) resulting damages to the plaintiff.”

Fowler v. Printers II, Inc., 598 A.2d 794, 802 (Md. Ct. Spec.

App. 1991).         “It is the successful interference that is the

tort, not the breach of the contract.                    The latter is but proof

of the former.”          Lake Shore Investors v. Rite Aid Corp., 461
A.2d 725, 730-31 (Md. Ct. Spec. App. 1983) (internal footnote

omitted).

            On     review,      we   conclude         that     the     district      court

properly dismissed the complaint for failure to state a claim.

In    the   complaint,       Discovery         alleged       the     existence      of   an

employment       contract    between      it    and    Thomas      Colan,    that    Colan

materially breached the agreement by terminating his employment

with Discovery prior to the expiration of the contract term, and

that it sustained damages.                Discovery further alleged that it

put CSC on notice of the employment agreement after CSC offered

Colan   employment       but    before     the     effective         date   of    Colan’s

resignation.       Significantly, Discovery failed to allege that CSC

intentionally interfered with the employment agreement between

the date Discovery put CSC on notice of the contract and Colan’s

breach of the agreement.               Discovery’s complaint alleges that

CSC’s intentional interference was the act of employing Colan,

but that act occurred after Colan’s resignation.                         Discovery did

not   allege      that   CSC    took     any     earlier      actions       after    being

informed    of    Colan’s      contract    with       Discovery      that    constituted

                                           3
intentional       interference.             Thus,     Discovery              failed      to

sufficiently allege a claim for tortious interference against

CSC.

            Discovery       further    claims     that      the    district           court

should have sua sponte granted leave to amend the complaint.                            We

review for abuse of discretion the district court’s denial of a

motion for leave to amend the complaint.                    Equal Rights Ctr. v.

Niles    Bolton    Assocs.,     602 F.3d 597,        603    (4th    Cir.       2010).

Discovery did not, however, move to amend its complaint in the

district court, and the court’s failure “to grant a motion that

was     never    properly     made”    cannot       constitute          an    abuse     of

discretion.       Cozzarelli v. Inspire Pharm., Inc., 549 F.3d 618,

630-31 (4th Cir. 2008).             Thus, we conclude that the district

court did not err in failing to grant leave to amend sua sponte.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with   oral   argument     because       the    facts       and     legal

contentions      are   adequately     presented      in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                        4